Title: The American Commissioners to Lord Stormont, 23 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Murray, David, Viscount Stormont


My Lord,
Paris, Feb. 23. 1777.
Captain Wickes of the Reprisal Frigate, belonging to the United States of America, has now in his Hands near 100 British Seamen, Prisoners. He desires to know whether an Exchange may be made with him for an equal Number of American Seamen now Prisoners in England? We take the Liberty of proposing this Matter to your Lordship; and of requesting your Opinion if there be no Impropriety in your giving it whether such an Exchange will probably be agreed to by your Court. If your People cannot be soon exchang’d here, they will be sent to America. We have the honour to be, with great Respect, My Lord, Your Lordship’s most obedient, and most humble Servants
Letter to Lord Stormont
